Title: Conversation with Edmond Charles Genet, 27 June 1793
From: Genet, Edmond Charles,Hamilton, Alexander
To: 



Entretient avec Mr Hamilton le 27. Juin 1793.

Proposition de faire un nouveau fonds de 45,000 dollars si Je consens à payer les traites et insinuation qu’en faisant un fonds plus étendu ce seroit s’écarter de l’impartialité que le gouvernement fédéral s’est préscrit vis à vis des puissances en guerre. Mon indignation—discussion politique sur le Casus foederis. Il pense que nous sommes les agresseurs et que l’Amerique n’est point obligée de remplir ses engagements; ma réponse dèfinitions des deux éspeces d’agression citation de l’éxposé de la Conduite. Il ne le connoit pas c’est la faute de Jefferson. Autre discussion sur le pouvoir du gouvernement federal. Il pense qu’il peut déclarer la neutralité. Je pense le contraire parceque déclarer la neutralité c’est préjuger le droit de guerre ou de paix qui appartient au Congrès. Consentement de faire un nouveau fonds pour payer 45 000 dollars en attendant que le Président ait éxaminé s’l convient de payer la totalité des traites.
